Citation Nr: 0820173	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  99-22 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
gastrointestinal disorder, including pancreatitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1953.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia - which, in part, determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for a 
gastrointestinal disorder.  The veteran perfected an appeal 
of this claim.  His claims file subsequently was transferred 
to the RO in New York, New York. 

In an August 2006 decision, the Board remanded this issue for 
additional development.

In June 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record reveals the veteran's 
original claim for service connection for a gastrointestinal 
disorder, filed in April 1955, was denied in a December 1955 
rating decision.  He did not appeal that decision.  See 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2007).

In February 1997, the veteran filed a petition to reopen this 
claim.  A September 1997 RO rating decision denied his 
petition.  He again did not appeal, so that decision also 
became final and binding on him based on the evidence then of 
record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.

In November 1997, the veteran filed another petition to 
reopen his claim, and in an August 1998 rating decision the 
RO again determined that new and material evidence had not 
been submitted to do this.  This time, however, he appealed.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to the claim.  
See, too, 38 C.F.R. § 3.156; Knightly v. Brown, 6 Vet. App. 
200 (1994).  In determining whether there is new and material 
evidence, VA adjudicators look to the additional evidence 
received since the last prior final denial on any basis - 
that is, irrespective of whether the prior decision in 
question was an outright merits adjudication or instead a 
prior determination concerning the newness and materiality of 
evidence.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The regulation concerning new and material evidence was 
amended effective August 29, 2001.  Since the veteran filed 
his petition to reopen prior to that date, the old version of 
the regulation applies.  According to the former version of 
38 C.F.R. § 3.156(a), new and material evidence meant 
evidence not previously submitted that bore directly and 
substantially upon the specific matter under consideration, 
which was neither cumulative or redundant, and which by 
itself or in connection with evidence previously assembled 
was so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001). 

In August 2006, the Board remanded this issue to provide the 
veteran with proper VCAA notice before deciding his appeal.  
The remand instructions stipulated that the VCAA notice must 
list the definition of new and material evidence according to 
the prior version of 38 C.F.R. § 3.156, before the August 
2001 amendment.  In an August 2006 letter, the RO provided 
the veteran with VCAA notice regarding the veteran's appeal.  
However, the VCAA notice provided listed the definition of 
new and material evidence according to the revised version of 
38 C.F.R. § 3.156 for claims received after August 21, 2001.

As the accredited representative has pointed out, a remand by 
the Board confers upon the veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA letter 
specifically concerning his petition to 
reopen the previously denied (and 
unappealed) claim for service connection 
for a gastrointestinal disorder.  VCAA 
notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform him about the information and 
evidence not of record that is necessary 
to substantiate this specific type of 
claim, including, as recently indicated 
in Kent v. Nicholson, 20 VetApp. 1 
(2006), apprising him of the elements of 
the claim that were insufficient at the 
time of the prior denial.  The VCAA 
letter also must: (2) inform him about 
the information and evidence that VA will 
obtain; (3) inform him about the 
information and evidence he is expected 
to provide; and (4) request or tell him 
to provide any evidence in his possession 
pertaining to this claim.  

Note, as well, the VCAA notice must list 
the definition of new and material 
evidence according to the prior version 
of 38 C.F.R. § 3.156, before the August 
29, 2001 amendment.

Additionally, the VCAA letter must 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 9 
Vet. App. 473 (2006).

2.   Then readjudicate the veteran's 
claim in light of any additional evidence 
obtained.  If it is not granted to his 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



